REQUESTED BY: Dear Senator Cope:
This is in reply to your letter of March 28, 1980, concerning legislation which you have introduced and section18-1214, R.R.S. 1943.
Specifically, you ask if section 18-1214, R.R.S. 1943, allows cities of the First Class to levy a wheel tax.
A `wheel tax' is the popular name given to ordinances by which cities and villages levy a tax such as is provided for in section 18-1214, R.R.S. 1943.
Clearly, section 18-1214, R.R.S. 1943, allows a city of the First Class and all other classes of cities and villages to levy what is popularly known as a `wheel tax'. However, as stated in our letter of March 27, 1980, the tax is `to be used exclusively for . . . constructing or resurfacing dustless-surface street improvements . . . but not formaintenance, nor equipment purchases'. (Emphasis added.)